              Case 1:18-cr-00577-VEC Document 45
                                              44 Filed 05/29/20 Page 1 of 1




                       MEMO ENDORSED                           May 29, 2020

    VIA ECF AND EMAIL                                         USDC SDNY
    The Honorable Valerie E. Caproni                          DOCUMENT
    United States District Judge                              ELECTRONICALLY FILED
    Southern District of New York                             DOC #:
    500 Pearl Street                                          DATE FILED: 5/29/2020
    New York, NY 10007

          Re:     United States v. Tom Shin
                  18 Cr. 577 (VEC)

    Dear Judge Caproni,

          I write to request that the Court hold in abeyance the motion for compassionate
    release, pursuant to 18 U.S.C. § 3582(c), filed on May 14, 2020, and today’s filing
    deadline for the Government’s response.

           The Government has been in communication with Mr. Shin’s case manager
    and reentry staff at FCI Fort Dix and is informed that the facility intends to release
    Mr. Shin to home confinement on June 18, 2020, pursuant to the CARES Act and 18
    U.S.C. § 3624(c)(2), following a 14 day quarantine at the facility. Assuming Mr. Shin
    is released on that date, he will no longer require judicial intervention.

          The parties will provide an update to the Court on the scheduled release date.

Application GRANTED.
                                                  Respectfully submitted,
SO ORDERED.
                                                        /s/ Amy Gallicchio
                                                  _____________________________
                                                  Amy Gallicchio
                                                  Federal Defenders of New York, Inc.
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                      52 Duane Street, 10th Floor
                                                  New York, NY 10007
                          5/29/2020
                                                  212-417-8728/ 917-612-3274

    Cc:   AUSA Brett Kalikow
